NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROSE DUNCAN,                                    No. 16-16545

                Plaintiff-Appellant,            D.C. No. 2:14-cv-01229-JCM-
                                                GWF
 v.

MEGAN J. BRENNAN, Postmaster                    MEMORANDUM*
General,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Nevada
                    James C. Mahan, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Rose Duncan appeals pro se from the district court’s judgment dismissing

her employment action alleging federal claims against her previous employer. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to serve a summons and complaint in a timely

manner. Puett v. Blandford, 912 F.2d 270, 273 (9th Cir. 1990). We affirm.

      The district court did not abuse its discretion in dismissing Duncan’s action

for failure to effectuate timely service because Duncan failed to show good cause

for her non-compliance with the service requirements of Fed. R. Civ. P. 4.

Specifically, Duncan did not provide the U.S. Marshals with summonses for all of

the recipients required under Rule 4(i)(1)-(2) until two months after the district

court directly advised her whom to serve, and seven months after the district

court’s extension of the service deadline. See Wei v. Hawaii, 763 F.2d 370, 372

(9th Cir. 1985) (“[Rule 4] places the burden of showing good cause for failure to

meet the [service] deadline upon the party on whose behalf service was required.”);

see also Townsel v. Contra Costa County, 820 F.2d 319, 320 (9th Cir. 1987) (“To

hold that complete ignorance of [Rule 4] constitutes good cause for untimely

service would allow the good cause exception to swallow the rule.”).

      The district court did not abuse its discretion in denying Duncan’s first

request for appointment of counsel. See Agyeman v. Corr. Corp. of Am., 390 F.3d

1101, 1102-03 (9th Cir. 2004) (the decision to appoint counsel is “within the sound

discretion of the trial court and is granted only in exceptional circumstances”

(citation and internal quotation marks omitted)).

      We lack jurisdiction to review the district court’s order denying Duncan’s


                                          2                                     16-16545
second request for appointment of counsel. See Whitaker v. Garcetti, 486 F.3d

572, 585 (9th Cir. 2007) (discussing the requirement to file an amended or new

notice of appeal in order to contest an issue arising after filing an earlier notice of

appeal).

      We reject as without merit Duncan’s contention relating to Brennan’s notice

of claim.

      AFFIRMED.




                                           3                                     16-16545